Citation Nr: 0925934	
Decision Date: 07/10/09    Archive Date: 07/21/09

DOCKET NO.  05-28 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for an innocently acquired 
psychiatric condition (claimed as bipolar disorder).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel



INTRODUCTION

The Veteran had active service from November 1962 to May 
1965.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 RO rating decision.  

The Veteran appeared before a Decision Review Officer (DRO) 
at a hearing at the RO in May 2006.  

In December 2007, the Board determined that new and material 
evidence had been submitted to reopen the claim of service 
connection for an innocently acquired psychiatric disorder to 
include schizophrenia and bipolar disorder.  

The reopened claim was then remanded to the RO for additional 
development of the record.  



FINDING OF FACT

The currently demonstrated bipolar disorder is shown as 
likely as not to have had its clinical onset during the 
Veteran's period of active service.   




CONCLUSION OF LAW

In extending the benefit of the doubt to the Veteran, his 
disability manifested by bipolar disorder is due to disease 
or injury that was incurred in military service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2008).  



REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  

In this case, given the favorable action taken hereinbelow, 
further discussion of VCAA is not required at this time.  


Service connection for a chronic acquired psychiatric 
disorder

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110.  

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  38 C.F.R. 3.303(d); Cosman v. Principi, 
3 Vet. App. 303, 305 (1992).

To establish service connection, there must be medical 
evidence of a current disability, medical or lay evidence of 
in-service incurrence or aggravation of a disease or injury, 
and medical evidence linking the current disability to that 
in-service disease or injury.  Pond v. West, 12 Vet. App. 
341, 346 (1999); Hickson v. West, 12 Vet. App. 247, 253 
(1999).

The service treatment records show that the Veteran, in 
reporting his medical history, in December 1963 and April 
1965, noted that he experienced excessive worry and 
depression.  While these statements suggests that he had 
mental health problems prior to entering service, a basis for 
identifying acquired psychopathology prior service is not 
found. 

An April 1965 report of Court Martial proceeding convicted 
the Veteran as being absent without leave (AWOL).  It was 
determined in service that he was emotionally unstable and 
immature.  He was discharged due to unsuitability, 
personality disorder.  

The postservice records show that, in September 1971, the 
Veteran was admitted to a private facility for therapeutic 
residential treatment.  The Veteran described this 
residential community as a facility for the treatment of the 
emotionally disturbed.   

Since then, his various psychiatric diagnoses have included 
those of chronic schizophrenia, schizo-affective type, 
dependent personality disorder, bipolar affective disorder 
and bipolar disorder. 

Based on a history provided by the Veteran, a private 
physician in February 2005, opined that military service and 
personal conflicts precipitated the onset of the bipolar 
disorder.  

A VA physician at a May 2009 VA examination reviewed the 
Veteran's psychiatric and medical history.  The physician 
diagnosed bipolar disorder and concluded that it had had its 
onset during military service.  

Based on this record, the Board finds the evidence to be in 
relative equipoise in showing that the currently diagnosed 
bipolar disorder had its clinical onset during the Veteran 
period of active service.  In resolving all reasonable doubt 
in the Veteran favor, service connection is warranted.  


ORDER

Service connection for bipolar disorder is granted.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


